DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed October 26, 2022, amended claims 1-2 and 6-9 are entered. Claims 11-34 are withdrawn from consideration. Claims 1-10 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed October 26, 2022, with respect to claim objections have been fully considered and are persuasive in view of the amendments.  The objection of the claims has been withdrawn. 
Applicant’s arguments, see Remarks, filed October 26, 2022, with respect to the rejection of claims 6-9 under 35 U.S.C 112(b) have been fully considered and are persuasive in view of the amendments.  The rejection of claims 6-9 has been withdrawn. 
Applicant’s arguments, see Remarks, filed October 26, 2022, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C 103 have been fully considered and are persuasive in view of the amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wittenberger (US 20140276709 A1; cited by applicant).
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pageard (US 20110144637 A1; previously cited by applicant) in view of Herrera (US 20180140807 A1; previously cited) and Wittenberger (US 20140276709 A1; cited by applicant).

With respect to claim 1, Pageard discloses
A method of occlusion detection (see Abstract, methods for deriving an indication of occlusion) comprising: 
positioning a medical tool (see paragraph 0043, catheter #110) coupled to a distal portion of a distal end of a delivery catheter (see paragraph 0033, guidewire, Fig. 3a-3b #215) at a target cavity within a patient (see paragraph 0040, the catheter is navigated through the vascular system to the desired vascular tissue such as a vessel #30 (Fig.2)), the medical tool comprising an expandable balloon (see paragraph 0039 and 0043, expandable chamber is a balloon, Fig. 2 #130), and at least one sensor (see paragraph 0043, first pressure sensor, Fig. 2 #120a); 
expanding the expandable balloon when the balloon is positioned at the target cavity (see paragraph 0040, the expandable chamber is inflated once the catheter is at the desired site in the vessel), the expandable balloon having a distal end and a proximal end defining a longitudinal axis (see Fig. 2 #130 and see paragraph 0040, the expandable balloon has a distal end which enters the vessel and a proximal end which is on the other end which defines a longitudinal axis), and […]; 
[…] ; 
detecting, via the at least one sensor, at least one characteristic of blood in the target cavity (see paragraph 0054, the pressure sensors may be utilized to measure the blood pressure within the vessel); 
processing, via a processor, the at least one characteristic of blood (see paragraph 0047, an output module has a digital signal processor that receives input signals from the pressure sensors and processes them); and, 
wherein the presence or absence of an occlusion is determined by the at least one characteristic of blood (see paragraph 0050, the output model provides an indication to a user of whether or not occlusion is present based on the sensed signals) and […].
Pageard further discloses a fluid (see paragraph 0059, fluid such as saline is supplied to the lumen of the catheter) but does not disclose introducing the fluid into the target cavity. Pageard also does not disclose a membrane formed of a plurality of irrigation pores. Pageard further discloses determining the baseline of the at least one characteristic of blood (see paragraph 0050, light indicators can be used to determine the level of occlusion; and see paragraph 0048, the pressures measured by the pressure sensors are continuously performed and compared against predetermined value) but does not disclose a baseline of the at least one characteristic of blood that has no occlusion.
	Herrera teaches a balloon (see paragraph 0036, balloon, see Fig.2 #64) formed of a plurality of irrigation pores (see paragraph 0036, irrigation spray ports that are configured to convey irrigation fluid within the balloon to tissue in a body cavity). Herrera also teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added irrigation pores as taught by Herrera to the expandable balloon disclosed by Pageard because it would have resulted in the predictable result of introducing and enabling fluid to flow from within the balloon to tissue in a body cavity during ablation (Herrera: see paragraph 0036, 0038).
Paegard and Herrera do not teach a baseline of the at least one characteristic of blood that has no occlusion.
Wittenberger teaches a baseline of the at least one characteristic of blood that has no occlusion (see paragraph 0053, determine whether the extent of occlusion in the blood vessel is one of no occlusion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paegard and Herrera with the teachings of Wittenberger because it would have resulted in the predictable result of comparing with real time measurements to determine occlusion (Whittenberger: see paragraph 0053) in order to have a comparison point to determine whether an occlusion is present.

With respect to claim 2, all limitations of claim 1 apply in which Herrera further teaches said step of introducing a fluid into the target cavity further comprises introducing the fluid through the plurality of irrigation pores of said expandable balloon (see paragraph 0036, irrigation spray ports that are configured to convey irrigation fluid within the balloon to tissue in a body cavity).

With respect to claim 3, all limitations of claim 1 apply in which Pageard does not disclose said step of introducing a fluid into the target cavity further comprises introducing the fluid through an inner lumen of the delivery catheter. Pageard does disclose introducing a fluid through an inner lumen of the delivery catheter (see paragraph 0052, saline is introduced through a lumen of the guidewire).
	Herrera teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity) comprises introducing the fluid through an inner lumen of the delivery catheter (see paragraph 0029, medical probe comprises an insertion tube; and see paragraph 0034, medical probe may be referred to as a double balloon catheter and the insertion tube comprises an irrigation conduit, similar to a lumen, which enables irrigation fluid to flow through and be injected into the balloon).
	The substitution of one known element, the guidewire as taught by Pageard, for another medical probe, as taught by Herrera would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide movement of fluid through a delivery catheter for introduction to a target cavity during ablation (Herrera: see paragraph 0034-0038). 

With respect to claim 4, all limitations of claim 1 apply in which Pageard further teaches the target cavity comprises one of a pulmonary vein of the heart (see paragraph 0033, right superior pulmonary vein) or a left atrium of the heart (see paragraph 0033, left atrium).

With respect to claim 5, all limitations of claim 1 apply in which Pageard further teaches the fluid comprises a coolant (see paragraph 0038, catheter body had lumens for releasing coolants; and see paragraph 0065, cold saline is introduced through the lumen).

With respect to claim 6, all limitations of claim 1 apply in which Pageard further teaches determining the baseline of the at least one characteristic of blood (see paragraph 0050, light indicators can be used to determine the level of occlusion; and see paragraph 0048, the pressures measured by the pressure sensors are continuously performed and compared against predetermined value) by: 
positioning the medical tool at a target cavity within the patient such that there will be no occlusion (see paragraph 0040, the catheter is navigated through the vascular system to the desired vascular tissue such as a vessel #30 (Fig.2)); 
expanding the expandable balloon when the expandable balloon is positioned at the target cavity (see paragraph 0040, the expandable chamber is inflated once the catheter is at the desired site in the vessel); 
[…]; 
detecting, via the at least one sensor, at least one characteristic of blood in the target cavity (see paragraph 0054, the pressure sensors may be utilized to measure the blood pressure within the vessel); and 
processing, via the processor, the at least one characteristic of blood data and establishing the data as a baseline measurement (see paragraph 0047, an output module has a digital signal processor that receives input signals from the pressure sensors and processes them to determine level of occlusion; and see paragraph 0048, a predetermined value is obtained by subtracting the signal waveform of the pressure signal in one region from the pressure in the vessel which would become the baseline value that the blood pressures measured by the pressure sensors are compared against); and […].
Pageard further discloses a fluid (see paragraph 0059, fluid such as saline is supplied to the lumen of the catheter) but does not disclose introducing the fluid into the target cavity or wherein the at least one characteristic of blood is compared to the baseline.
Herrera teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pageard with the teachings of Herrera because it would have resulted in the predictable result of introducing and enabling fluid to flow from within the balloon to tissue in a body cavity during ablation (Herrera: see paragraph 0036, 0038).
Paegard and Herrera do not teach wherein the at least one characteristic of blood is compared to the baseline. 
Wittenberger teaches the at least one characteristic of blood is compared to the baseline (see paragraph 0053, determine whether the extent of occlusion in the blood vessel is one of no occlusions by comparing with real time measurements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Paegard and Herrera with the teachings of Wittenberger because it would have resulted in the predictable result of comparing with real time measurements to determine occlusion (Whittenberger: see paragraph 0053) in order to have a comparison point to determine whether an occlusion is present.

With respect to claim 7, all limitations of claim 6 apply in which Herrera further teaches within the determining of the baseline said step of introducing a fluid into the target cavity further comprises introducing the fluid through the plurality of irrigation pores of the balloon (see paragraph 0036, irrigation spray ports that are configured to convey irrigation fluid within the balloon to tissue in a body cavity).

With respect to claim 8, all limitations of claim 6 apply in which Pageard does not disclose within the determining of the baseline said step of introducing a fluid into the target cavity further comprises introducing the fluid through an inner lumen of the delivery catheter. Pageard does disclose introducing a fluid through an inner lumen of the delivery catheter (see paragraph 0052, saline is introduced through a lumen of the guidewire).
	Herrera teaches introducing a fluid into the target cavity (see paragraph 0038, irrigation fluid is delivered via irrigation spray ports to tissue in a body cavity) comprises introducing the fluid through an inner lumen of the delivery catheter (see paragraph 0029, medical probe comprises an insertion tube; and see paragraph 0034, medical probe may be referred to as a double balloon catheter and the insertion tube comprises an irrigation conduit, similar to a lumen, which enables irrigation fluid to flow through and be injected into the balloon).
	The substitution of one known element, the guidewire as taught by Pageard, for another medical probe, as taught by Herrera would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention since the substitution would have yielded predictable results, namely, to provide movement of fluid through a delivery catheter for introduction to a target cavity during ablation (Herrera: see paragraph 0034-0038).

With respect to claim 9, all limitations of claim 6 apply in which Pageard further teaches determining, via the processor, whether the occlusion is present in the target cavity by comparing the baseline measurement and the at least one blood measurement detected by the at least one sensor over time (see paragraph 0048, the blood pressures measured by the pressure sensors are continuously performed and compared against predetermined value; and see paragraph 0050, the output module provides an indication of whether or not an occlusion is present).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Pageard in view of Herrera and Wittenberger as applied to claim 1 above, and further in view of Schecter (US 20130274712 A1).

With respect to claim 10, all limitations of claim 1 apply in which Pageard, Herrera and Wittenberger do not teach executing, via the processor, an algorithm based on the at least one blood characteristic to determine the presence or absence of an occlusion, or a number indicating the extent of an occlusion.
	Schecter teaches an executing, via the processor, an algorithm (see paragraph 0106, algorithm within processor used to synchronize signal sets).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added an algorithm taught by Schecter to the processor as taught by Pageard and Herrera because the addition would have resulted in the predictable result of processing data via an algorithm (Schecter: see paragraph 0106-0107) to determine whether or not an occlusion is present (Schecter: see paragraph 0120). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791